Exhibit 10.b.ii

MASCO CORPORATION

NON-EMPLOYEE DIRECTORS EQUITY PROGRAM

UNDER THE 2005 LONG TERM STOCK INCENTIVE PLAN

(Amended July 2012)

For purposes of the Masco Corporation (the “Company”) Non-Employee Directors
Equity Program (the “Program”), an “Eligible Director” is any Director of the
Company who is not an employee of the Company and who receives a fee for
services as a Director. Terms not defined herein have the meaning given to them
in the Company’s 2005 Long Term Stock Incentive Plan, as amended from time to
time (the “Plan”).

Section 1. Restricted Stock Award

(a)     (i) Eligibility for Award. On the date of each of the Company’s annual
stockholders’ meetings (the “Annual Meeting”), each person who is or becomes an
Eligible Director at such meeting and whose service on the Board is expected to
continue following such meeting shall be granted an Award of Restricted Stock.

(ii) Amount of Award. The amount of the Award of Restricted Stock shall be equal
to one-half of the annual retainer then paid to non-employee Directors as
compensation for their service as a Director, disregarding any retainer provided
as compensation for service on a Board committee or as Chair of a Board
committee (the “Annual Retainer”); provided, however, that the amount of an
Award of Restricted Stock granted to any Eligible Director who began serving as
a Director other than at an Annual Meeting shall be prorated to reflect the
partial service provided by such Eligible Director in the period between Annual
Meetings. If an Eligible Director begins serving as a Director after the date of
an Annual Meeting, Awards of Restricted Stock granted hereunder shall be granted
on the date of the first meeting of the Corporate Governance and Nominating
Committee that takes place after such Eligible Director is first elected or
appointed to the Board, and such Awards shall be pro-rated as provided above.

(iii) Adjustment to Amount or Terms of Award. The Board shall have sole
discretion to adjust the amount of the Annual Retainer to be paid in the form of
Shares and the terms of any such Award of Shares. Except as the Board may
otherwise determine, any increase or decrease in an Eligible Director’s Annual
Retainer during a period with respect to which such Eligible Director has
already been granted an Award of Restricted Stock shall be implemented by
increasing or decreasing the cash portion of such Eligible Director’s Annual
Retainer.

(b) Each Award of Restricted Stock granted hereunder shall vest with respect to
one-third of the Shares underlying such Award (disregarding fractional shares)
on May 15 of each of the three consecutive calendar years following the year in
which such Award is granted, subject to clauses (e) through (h) below.

(c) The price of the Shares used in determining the number of Shares subject to
an Award of Restricted Stock granted hereunder shall be the fair market value of
the Shares as determined by the Board on the date that such Award is granted. If
the date that an Award would otherwise be granted in accordance with
Section 1(a) falls within seven days prior to the release of the Company’s
quarterly or annual financial results, such an Award will instead be granted on
the second market trading day following the date on which such financial results
are released.



--------------------------------------------------------------------------------

(d) Each Eligible Director shall be entitled to vote and receive dividends on
his or her Shares of Restricted Stock, but will not be able to obtain a stock
certificate or sell, encumber or otherwise transfer Shares of Restricted Stock
except in accordance with the terms of the Plan.

(e) If an Eligible Director’s term of service as a Director terminates for any
reason other than as a result of death, permanent and total disability or
retirement on or after normal retirement age as set forth in the Company’s
Corporate Governance Guidelines, all Shares of Restricted Stock held by such
Eligible Director that remain subject to restrictions shall be forfeited and
transferred back to the Company on the date of such termination; provided,
however, that any Shares of Restricted Stock that remain subject to restrictions
but that would have vested on May 15 the year following the year of such
Eligible Director’s termination shall vest pro rata on the date of termination
based upon that portion of the year between annual vesting dates in which the
termination occurred during which such Eligible Director served as a Director.

(f) Notwithstanding the foregoing or clause (g) below, if, following termination
of service as a Director for any reason other than death (including due to
retirement), an Eligible Director continues to hold Shares of Restricted Stock,
the Board, in its sole judgment, may cause all Shares of Restricted Stock that
remain subject to restrictions to be forfeited and transferred back to the
Company concurrently with, or at any time following, such termination if the
Board determines that such former Director has engaged in any activity
detrimental to the interests of the Company, a subsidiary or an affiliated
company.

(g) If an Eligible Director’s term of service as a Director is terminated by
reason of death or permanent and total disability or, if following termination
or retirement as a Director, a former Director dies while continuing to have
rights under an Award of Restricted Stock, upon such death or termination by
reason of permanent and total disability, the restrictions contained in any such
Award of Restricted Stock shall lapse.

(h) If an Eligible Director’s term of service as a Director is terminated by
reason of retirement on or after normal retirement age for a Director as set
forth in the Company’s Corporate Governance Guidelines, the restrictions
contained in any Award of Restricted Stock held by such Eligible Director shall
continue to lapse in the same manner as if his or her term of service had not
terminated.

(i) The provisions of Section 6(d)(v) of the Plan (“Acceleration”) shall not
apply to Awards of Restricted Stock granted to Eligible Directors.

 

2



--------------------------------------------------------------------------------

Section 2. Non-Compete Provision

Each Award of Restricted Stock granted hereunder shall contain a provision
whereby the Award holder shall agree, in consideration for the Award and
regardless of whether restrictions on Shares of Restricted Stock have lapsed, as
follows:

(a) While the holder is a Director of the Company and for a period of one year
following the later of the last date of vesting of any Shares or the termination
of such holder’s term as a Director of the Company, other than a termination
following a Change in Control, the Award holder shall agree not to engage in,
and not to become associated in a “Prohibited Capacity” (as hereinafter defined)
with any other entity engaged in, any “Business Activities” (as hereinafter
defined) and not to encourage or assist others in encouraging any employee of
the Company or any of its subsidiaries to terminate employment or to become
engaged in any such Prohibited Capacity with an entity engaged in any Business
Activities. “Business Activities” shall mean the design, development,
manufacture, sale, marketing or servicing of any product, or providing of
services competitive with the products or services, of the Company or any
subsidiary at any time while the Award is outstanding, to the extent that such
competitive products or services are distributed or provided either (1) in the
same geographic area as are such products or services of the Company or any of
its subsidiaries or (2) to any of the same customers as such products or
services of the Company or any of its subsidiaries are distributed or provided.
“Prohibited Capacity” shall mean being associated with an entity as a director,
employee, consultant, investor or in another capacity where (1) confidential
business information of the Company or any of its subsidiaries could be used in
fulfilling any of the holder’s duties or responsibilities with such other
entity, or (2) an investment by the Award holder in such other entity represents
more than 1% of such other entity’s capital stock, partnership or other
ownership interests.

(b) Should the Award holder either breach or challenge in judicial or
arbitration proceedings the validity of any of the restrictions contained in the
preceding paragraph, by accepting an Award, the Award holder shall agree,
independent of any equitable or legal remedies that the Company may have and
without limiting the Company’s right to any other equitable or legal remedies,
to pay to the Company in cash immediately upon the demand of the Company (1) the
amount of income realized for income tax purposes from the Award, net of all
federal, state and other taxes payable on the amount of such income, but only to
the extent that such income is realized from restrictions lapsing on Shares or
exercises occurring, as the case may be, on or after the termination of the
Award holder’s term as a Director of the Company or within the two-year period
prior to the date of such termination, plus (2) all costs and expenses of the
Company in any effort to enforce its rights under this or the preceding
paragraph. The Company shall have the right to set off or withhold any amount
owed to the Award holder by the Company or any of its subsidiaries or affiliates
for any amount owed to the Company by the Award holder hereunder.

Section 3. Termination, Modification or Suspension

The Board may terminate, modify or suspend the Program at any time as it may
deem advisable.

 

3